766 N.W.2d 909 (2009)
In re Petition for DISCIPLINARY ACTION AGAINST Joel C. MONKE, a Minnesota Attorney.
No. A08-1207.
Supreme Court of Minnesota.
June 23, 2009.

ORDER
On May 8, 2009, the court suspended respondent Joel C. Monke from the practice of law for a period of 30 days. Respondent has filed affidavits stating that he has fully complied with the terms of the order for suspension, except for successful completion of the professional responsibility portion of the state bar examination. The Director of the Office of Lawyers Professional Responsibility does not oppose the request for reinstatement.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Joel C. Monke is conditionally reinstated to the active practice of law, subject to proof of successful completion of the professional responsibility portion of the state bar examination. By May 8, 2010, respondent shall file with the Clerk of Appellate Courts and serve upon the Director of the Office of Lawyers Professional Responsibility proof of successful completion of the professional responsibility portion of the state bar examination. Failure to do so shall result in automatic re-suspension, pending successful completion of the examination, pursuant to Rule 18(e)(3), Rules on Lawyers Professional Responsibility.
BY THE COURT:
/s/ Alan C. Page
Associate Justice